              Case 1:20-cv-03521-MLB Document 1 Filed 08/25/20 Page 1 of 6




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA

                                 )
IN THE MATTERS OF EAGLE MOUNTAIN )
VIEW, LLC, ENGLISH MOUNTAIN      )
VIEW, LLC, AND CARVER MOUNTAIN   )
RESERVE, LLC,                    )
                                 )
   EAGLE MOUNTAIN VIEW, LLC,     )
   ENGLISH MOUNTAIN VIEW, LLC,   )
   AND CARVER MOUNTAIN           )
   RESERVE, LLC,                 )
                                 )
         Petitioners,            )
                                 )
     v.                          )                         Civil Action No. _____
                                 )
   UNITED STATES OF AMERICA,     )
                                 )
         Respondent.             )
                                 )
                                 )

 PETITION OF EAGLE MOUNTAIN VIEW, LLC, ENGLISH MOUNTAIN
       VIEW, LLC, AND CARVER MOUNTAIN RESERVE, LLC
                  TO QUASH IRS SUMMONSES

        Pursuant to 26 U.S.C. §§ 7609(b)(2) and (h), Eagle Mountain View, LLC,

(“Eagle Mountain View”), English Mountain View, LLC (“English Mountain

View”), and Carver Mountain Reserve, LLC (“Carver Mountain Reserve”)

(collectively “the Entities”) hereby petition this Court for an order quashing three

summonses issued by Respondent through the Internal Revenue Service (“IRS”) to
#3069458v11
                                           1
              Case 1:20-cv-03521-MLB Document 1 Filed 08/25/20 Page 2 of 6




Kerry Mock on or about August 5, 2020. The summonses purport to be related to

IRS audits of (a) Eagle Mountain View’s 2016 tax return, which includes a

charitable contribution deduction for the granting of a 2016 conservation easement;

(b) Carver Mountain Reserve’s 2016 tax return, which also includes a charitable

contribution deduction for the granting of a 2016 conservation easement, and (c)

English Mountain View’s 2016 tax returns, which includes a charitable

contribution deduction for a 2016 fee simple donation. However, as detailed in

the attached Memorandum of Law, the summonses are improper and harassing

because the IRS has already received virtually all of the requested information

through the Entities’ own thorough and timely responses to prior IRS requests over

the past 16 months. In addition, the summonses are overbroad because, inter alia,

they seek information from different time periods, and they are improper attempts

to invade the Entities’ attorney-client privilege.

        WHEREFORE, the Entities request the Court enter an order quashing the

summonses.

        Respectfully submitted, this 25th day of August, 2020.


                                            /s/ Jason J. Carter
                                            Jason J. Carter
                                            Georgia Bar No. 141669
                                            carter@bmelaw.com
#3069458v11
                                           2
              Case 1:20-cv-03521-MLB Document 1 Filed 08/25/20 Page 3 of 6




                                           Michael R. Baumrind
                                           Georgia Bar No. 960296
                                           baumrind@bmelaw.com
                                           Bondurant, Mixson & Elmore, LLP
                                           1201 West Peachtree Street, N.W.
                                           Suite 3900
                                           Atlanta, Georgia 30309
                                           (404) 881-4100 – Phone
                                           (404) 881-4111 – Fax




#3069458v11
                                           3
              Case 1:20-cv-03521-MLB Document 1 Filed 08/25/20 Page 4 of 6




                          CERTIFICATE OF COMPLIANCE
                             WITH LOCAL RULE 5.1

        Counsel for Petitioners Eagle Mountain View, LLC, (“Eagle Mountain

View”), English Mountain View, LLC (“English Mountain View”), and Carver

Mountain Reserve, LLC certifies that the foregoing document was prepared in

Times New Roman, 14-point font, in accordance with Local Rule 5.1.

        This 25th day of August, 2020.


                                               /s/ Jason J. Carter
                                               Jason J. Carter
                                               Georgia Bar No. 141669




#3069458v11
                                           4
              Case 1:20-cv-03521-MLB Document 1 Filed 08/25/20 Page 5 of 6




                            CERTIFICATE OF SERVICE

        I hereby certify that this 25th day of August, 2020, a copy of the foregoing

PETITION OF EAGLE MOUNTAIN VIEW, LLC, ENGLISH MOUNTAIN

VIEW, LLC, AND CARVER MOUNTAIN RESERVE, LLC TO QUASH IRS

SUMMONSES was filed with the Clerk of Court using the CM/ECF system, and

deposited in the United States Mail, Certified, return receipt requested, with

postage prepaid to the following:

Yan Shu Zhao, Internal Revenue Agent:
Internal Revenue Service
2888 Woodcock Blvd,
Atlanta, GA 30341

Andrew S. Breig, Internal Revenue Agent Manager:
Internal Revenue Service
2888 Woodcock Blvd,
Atlanta, GA 30341

Kerry Mock
4211 Dogwood Bend Ter,
Berkeley Lake, GA 30096

William Barr, Attorney General, U.S. Dept. of Justice
U.S. Department of Justice
950 Pennsylvania Avenue, NW
Washington, DC 20530-0001




#3069458v11
                                           5
              Case 1:20-cv-03521-MLB Document 1 Filed 08/25/20 Page 6 of 6




Byung J. Pak, United States Attorney for the Northern District of Georgia
Richard B. Russell Federal Building
75 Ted Turner Dr. SW
Suite 600
Atlanta, GA 30303-3309

        This 25th day of August, 2020.



                                           /s/ Jason J. Carter
                                           Jason J. Carter
                                           Georgia Bar No. 141669




#3069458v11
                                           6
